Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Acknowledgements
2.	Claims 1-20, are pending.
3.	Claims 1-20, are hereby examined.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 10,853,795 (Capurso et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because as analyzed in the attached table below.

Patent. No 10,853,795
Present Application:
17/085,721
Examiner’s Notes
1. A system, comprising: 
a processor; and 
a memory storing an application and instructions which when executed by the processor cause the processor to perform the steps of: 
receiving, via the application, a request to perform an operation associated with an account;

receiving, via the application, encrypted data from a contactless card associated with the account; 

transmitting, via the application to an authentication server, the encrypted data received from the contactless card; 

receiving, via the application from the authentication server, a decryption result; 

determining, via the application based on the decryption result,  that the authentication server decrypted the encrypted data;

determining, via the application, a type of authentication data required to authorize the operation; 

receiving, via the application based on the determined type of authentication data, an encrypted first data element from the contactless card, the first data element comprising a passport image  or a driver license image; 

transmitting, via the application, the encrypted first data element to the authentication server; 
2Appl. No. 16/726,385Docket No.: 1988.0293 Response Dated June 11, 2020Examiner: Idiake, Vincent I. Reply to Office Action of April 24, 2020TC/A.U. 3685 
receiving, via the application, the first data element from the authentication server; 

determining, via the application, that the received first data element satisfies at least one rule for authorizing the operation; 

authorizing performance of the operation via the application based on the received decryption result  and the determination that the received first data element satisfies the at least one rule for authorizing the operation; and 


performing the operation via the application, wherein the operation comprises one or more of: (i) viewing attributes of the account, (ii) modifying the attributes of the account, (iii) accessing a page of the application, or (iv) processing a transaction using the contactless card.

1. A system, comprising: 

a processor; and 

a memory storing instructions which when executed by the processor cause the processor to: 


receive a request to perform an operation associated with an account;


 receive encrypted data from a contactless card associated with the account; 







receive, from an authentication server, a decryption result;


determine, based on the decryption result, that the authentication server decrypted the encrypted data; 


determine a type of authentication data required to authorize the operation; 



receive, based on the determined type of authentication data, a first data element from the contactless card, the first data element comprising a passport image or a driver license image; 











determine that the first data element satisfies at least one rule for authorizing the operation; 


authorize performance of the operation based on the decryption result and the determination that the first data element satisfies the at least one rule for authorizing the operation; and 




perform the operation based on the authorization.
This preamble is essentially identical, the method comprising:







This limitation is the same




This limitation is the same









This limitation is the same



This limitation is the same





This limitation is the same





This limitation is essentially the same
















This limitation is essentially the same




This limitation is essentially the same








This limitation is essentially the same, except that the instant claim is broad and the patent is a narrow version of the instant claim.







Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
8.	In the instant case, claims 1-7 are directed to a system, claims 8-14 are directed to a non-transitory computer-readable storage medium and claims 15-20 are directed to a method. Therefore, these claims fall within the four statutory categories of invention.
9.	The claim(s) are directed to authentication based on identification, which is an abstract idea. Specifically, the claims recite the steps of “receiving… a request to perform an operation associated with an account”; “receiving... data from a contactless card associated with the account”; “receiving... a result”; “determining... the result...”; “determining... a type of authentication data required to authorize the operation”; “receiving... based on the determined type of authentication data, a first data element...”; “determining that the first data element... authorizing the operation”; ... authorizing performance of the operation....”; “ performing the operation...”, which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim(s) involve authentication based on identification, initiate operation to conduct a transaction, receiving and authenticating received data , authorizing the performance of the operation based on a set rule, which is a form of commercial and legal activities Accordingly, the claims recite an abstract idea, (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
10.	The judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as  “a processor, an authentication server, a contactless card and an image capturing device, a memory storing an application and instructions which when executed by the processor cause the processor to perform the steps of”, merely reflect the use of a computer as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment.
11.	The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of an authentication server, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of authentication based on identification. Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Hence, the claim is not patent eligible.
12.	Claims 1, 8 and 15 recites the additional elements of a processor, a memory and a non-transitory computer-readable storage medium, respectively. However, neither does more than serve as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. And, neither does more than using a computer or processor to automate and/or implement the abstract idea of authentication based on identification. Claims 1, 8 and 15 are also not patent eligible.
13.	Dependent claims 2-20 further describe the abstract idea of performs the steps or functions of authentication based on identification. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.  



Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1)	Peart et al., (US 2005/0033688 A1) - Methods and apparatus for a secure proximity integrated circuit card transactions – relates to the use of integrated circuit cards, or “smartcards,” for completing transactions and, more particularly, to methods and apparatus for secure data transfer between a smartcard and a merchant system.
2)	Ghosh et al., (US 20180349889 A1) - Accessing digital wallet information using a point-of-sale device relates to systems and methods are provided for accessing digital wallet information using a point-of-sale (POS) device.
3)	Jeffery  J. Jessamine, (US 2019/0066063 A1) - Method and System for Secure Identity Transmission with Integrated Service Network and Application Ecosystem – relates to Method of generating a secure user identity data set, using timestamps and algorithms which can be encrypted, whose structure is generated in an initial communication between the communication device of the user and a remote identity server.
4)	Gilliam et al., (US 2004/0267552 A1) – System and method for Controlling Rights Expressions by Stakeholders of an Item.
5)	Li et al., (US 2006/0050697 A1) – Random access read/write media format for an on-demand distributed streaming system.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 /VINCENT I IDIAKE/ Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                              
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685